Citation Nr: 9902019	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-05 420	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to additional nonservice-connected pension 
benefits based upon the veteran having a dependent daughter.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to June 
1984.

The record shows that the veteran perfected a timely 
substantive appeal to a July 1992 rating decision which 
denied his claim of entitlement to a permanent and total 
disability rating for pension purposes.  However, the RO, in 
an April 1993 rating decision, held that the veteran was 
permanently and totally disabled for pension purposes.  
However, it was determined that he was not entitled to 
payment of pension benefits as his income exceeded the annual 
income limit at that time.  In view of the foregoing, this 
issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

The record also shows that the RO, in a July 1995 rating 
decision, denied the veterans claims of service connection 
for refractive errors, whether new and material evidence had 
been presented to reopen claim for schizophrenia and 
depression, and assigned a noncompensable (zero percent) 
disability rating for acne.  The veteran was notified of this 
decision by correspondence dated July 10, 1995.  A Notice of 
Disagreement was received on July 17, 1998 and the RO issued 
a Statement of the Case on July 25, 1995.  On July 28, 1995, 
the veteran submitted a statement wherein he took exception 
to the determination in the Statement of the Case that he 
failed to show for a scheduled examination regarding his acne 
condition.  He asserted that he was never notified about this 
examination, and requested that it be rescheduled.  There 
were no statements regarding the other two issues, nor did he 
allege any specific errors of fact or law regarding the basis 
for the assignment of a noncompensable disability rating for 
his acne.  Consequently, the Board finds that this statement 
does not constitute an adequate Substantive Appeal.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.  As no additional 
statements were received from the veteran regarding this 
claim by July 10, 1996, the Board finds that the veteran did 
not perfect a timely substantive appeal to the rating 
decision of July 2, 1995.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  Therefore, these issues are not on appeal 
before the Board.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 1996 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which found that the veteran was not entitled to 
additional nonservice-connected pension benefits for his 
daughter as she did not qualify as a dependent for VA 
purposes.


FINDINGS OF FACT

1.  The veterans daughter was born in September 1978.  The 
veteran has reported that she has a learning disability, that 
she was in the 12th grade from September 1996 to June 1997, 
and that she should now be attending a vocational training 
program.

2.  The veteran does not have custody of his daughter, and he 
has acknowledged that he provides no support for his daughter 
beyond the Social Security benefits that she purportedly 
received based upon his earnings record.


CONCLUSION OF LAW

The veterans daughter does not qualify as a dependent for VA 
purposes.  38 U.S.C.A. § 101(4) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.23(d), 3.57(a), 3.356, 3.667 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In July 1996, the veteran informed the RO that 
his daughter was a ward of the state.  He reported that she 
would be 18-years-old in September 1996, and that he believed 
she would receive a Social Security award until her birthday.  
Additionally, the veteran expressed his belief that this 
award was based on his total Social Security disability 
award.  He stated that he was unable to provide any specific 
information about her income.  Nevertheless, he believed that 
she should be considered his dependent on the basis of the 
Social Security award she received.  Further, he reported 
that she had a learning disability, and that she was in a 
vocational program to teach her a skill to become independent 
in her daily life.  He also emphasized that her Social 
Security award was not available to him in any way.

On a July 1996 VA Form 21-0517-1, Improved Pension 
Eligibility Verification Report (Veteran with Children), the 
veteran reported that he received $702 per month from Social 
Security and that he believed his daughter received $252 per 
month.

The veteran submitted a completed VA Form 21-0571, 
Application for Exclusion of Childrens Income, in August 
1996.  He reported that that his daughters income was not 
reasonably available to him, and that it consisted of Social 
Security benefits and the wages from her summer job.  
Additionally, he reported that she would be in the 12th grade 
for the period from September 1996 through June 1997, and 
that she planned to attend a vocational training program 
after graduation.  Also submitted at that time was a copy of 
his daughters birth certificate which confirmed that she was 
born in September 1978.

Also on file is an August 1996 printout from the Social 
Security Administration.  With respect to the SSA 
inquiry, this printout showed that the veterans current 
and net payment was $662.  In regard to the SSI inquiry 
this printout showed that the veteran received an SMIB 
premium amount of $42.50.  Nothing in this printout indicated 
that any amount was deducted from the veterans benefits for 
payment to his daughter.

In an August 1996 determination, the RO denied the veterans 
claim for additional pension for his daughter.  The RO found 
that veteran did not have legal custody of his daughter nor 
did he provide reasonable support contributions to her.  
Moreover, the fact that she drew Social Security entitlement 
based on his earnings record did not constitute reasonable 
support contributions for VA dependency purposes.  He would 
need to be providing out of pocket support for his 
daughter to meet this rule.  As an additional matter, the RO 
denied the veterans claim for nonservice-connected 
disability compensation as his reported total annual income 
of $8,424 exceeded the maximum annual limit set by law; 
$8,246 for a single veteran.

The veteran submitted his Notice of Disagreement in August 
1996.  He stated that if he were awarded additional pension 
benefits for his daughter, then she could ask for an 
apportionment.  In his October 1996 Substantive Appeal, he 
stated that he believed his daughter should be added to his 
award because if she were not receiving Social Security 
benefits under his account then he would have to support her.  
He asserted that he was unable to pay any support money as 
his Social Security disability check was of a low amount.  
However, he considered the independent check she receives 
from Social Security (while she is eligible for this 
benefit) to be actual support that he paid.  Further, his 
daughters Social Security award and other income was not 
available to him for his expenses.  Therefore, he contended 
that it should be considered family maintenance (hardship) 
under nonservice-connected pension.

In a January 1999 statement, the veterans representative 
noted that there is no indication that the RO attempted to 
obtain the Social Security Administration records as required 
under 38 U.S.C.A. § 5106.  Therefore, the representative 
argued that the case should be remanded with instructions for 
the RO to obtain those records.

Legal Criteria.  Basic entitlement to an improved disability 
pension exists, in pertinent part, if an otherwise qualified 
veteran has an annual income that is not in excess of a 
maximum annual pension rate which is established every year.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 
3.273.  The rate payable is reduced by the amount of the 
veteran's annual income.  Id.  Under VA regulations, a 
veteran's "annual income" includes his annual income, the 
annual income of his dependent spouse, and, with certain 
exceptions, the annual income of each child of the veteran in 
the veteran's custody or to whose support the veteran is 
reasonably contributing.  38 C.F.R. § 3.23(d)(4).

In accordance with governing regulations, the term child of 
the veteran includes an unmarried person who is a legitimate 
or illegitimate child of the veteran who is under the age of 
18 years; or who, before reaching the age of 18 years, became 
permanently incapable of self-support; or who, after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years), is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a), 
3.667.  See also 38 C.F.R. § 3.356.

Under 38 C.F.R. § 3.23(d)(1) a child of a veteran not in the 
custody of the veteran and to whose support the veteran is 
not reasonably contributing , may not be considered the 
veterans dependent.

Analysis.  In the instant case, the Board is of the opinion 
that the preponderance of the evidence is against a finding 
that the veterans daughter qualifies as a dependent for VA 
purposes.  In fact, the evidence on file tends to show that 
she does not even qualify as a child for VA purposes 
inasmuch as she has attained the age of 18 and is not shown 
to be pursuing a course of instruction at an approved 
educational institution or to have been permanently 
incapacitated for self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
38 C.F.R. §§ 3.57(a), 3.356.  As stated above, the veterans 
daughter was born in September 1978, and would now be 20-
years-old.  While the veteran reported that she should now be 
attending a vocational training program, there is no evidence 
on file to show that she is pursuing this course of 
instruction at an approved educational institution.

Even if the Board were to resolve reasonable doubt in favor 
of the veteran (38 C.F.R. § 3.102) by finding that his 
daughter is attending a course of instruction at an approved 
educational institution, the evidence still shows that the 
veteran is not reasonably contributing to his daughters 
support.  While the veterans daughter may have received 
Social Security benefits under the veterans earning record, 
the veterans own statements show that these benefits are 
independent of any Social Security benefits to which he is 
entitled.  In his October 1996 Substantive Appeal he 
described these benefits as the independent check she 
receives from Social Security   Furthermore, in the 
documents he submitted in July and August 1996, he reported 
that he did not know the exact amount that his daughter 
received nor would anyone provide him with this information.  
If these benefits were deducted from the veterans own Social 
Security award, it is only logical that he would have been 
notified as to the exact amount of this deduction.  This 
finding is also supported by the August 1996 printout from 
the Social Security Administration.  As mentioned above, this 
printout showed on the SSA inquiry that the veterans 
current and net payment was $662.  In short, there were no 
deductions from the amount of compensation to which the 
veteran was entitled.

The Board also notes that the veterans own statements 
indicate that his daughter would no longer be receiving 
Social Security benefits.  In his original July 1996 claim, 
the veteran indicated that he believed his daughter would be 
receiving the Social Security award until her 18th birthday 
in September 1996.  As the veterans daughter is now 20-
years-old, she would no longer be receiving this benefit.  

There is no dispute that the veteran does not have custody of 
his daughter, and he has acknowledged that he provides no 
other support for his daughter beyond the Social Security 
benefits that she purportedly received based upon his 
earnings record.  Consequently, the preponderance of the 
evidence clearly shows that the veterans daughter does not 
qualify as a dependent for VA purposes.

The Board acknowledges the contentions of the veterans 
representative that this case should be remanded to obtain 
records from the Social Security Administration.  However, as 
stated above, the file does contain such evidence in the form 
of the August 1996 printout.  Furthermore, it has been 
determined that this printout supports the finding that any 
Social Security benefits that the veterans daughter received 
was independent of any Social Security benefits to which the 
veteran was entitled.  Since this information was relevant to 
the issue on appeal, and the veteran has not indicated that 
there are additional records that would show contrary 
information, the Board concludes that a remand is not 
warranted in the instant case as it would serve no relevant 
purpose.  See Brock v. Brown, 10 Vet. App. 155 (1997); Counts 
v. Brown, 6 Vet. App. 473 (1994).


ORDER

Entitlement to additional non-service connected pension 
benefits for veterans daughter is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
